Title: Deposition: John Doe for John Fry et al. v. Thomas and Samuel Bell, 9 Mar. 1821, 9 March 1821
From: Jefferson, Thomas
To: 

The deposition of Thomas Jefferson taken at his own house in the county of Albemarle and the Commonwealth of Virginia on the 9th day of March 1821. to be read as evidence on the trial of a certain action of Ejectment now depending and undetermined in the Greenup circuit court in the Commonwealth of Kentucky, wherein John Doe, on the demise of John Fry and others is plaintiff & Thomas & Samuel Bell are defsThis deponent being of lawful age & first duly sworn, deposeth and saith That he has been acquainted with the family of the Fry’s who lived in this county from his earliest infancy, that he remembers seventy years ago Joshua Fry, who had been a Professor of Wm & Mary College was then an elderly man, and resided in this county: that at the commencement of hostilities against the French in the year 1754. a regiment was raised for the defence of the frontiers, which the sd Joshua was appointed to command as Colonel: that he accordingly proceeded on the command and died in it the same year, and was succeeded by the late President Washington: that he left an eldest son John Fry & other sons & daughters, having made a will of which this deponent’s father was an executor: that John Fry his eldest son succeeded to the family seat on Hardware in this county, but whether by inheritance of by the will he knows not, that he continued to live there until his death, the precise epoch of which event he is not able to state, from any circumstance within his recollection: he remembers to have visited him at that place about the year 1766. or a little earlier or later, and he thinks he did not live long after that, and is confident his death was before the beginning of the revolution, and consequently before the change in the course of descents in land which  was not until after the commencement of the revolution; that he left some family, but what precisely this deponent does not know, having for 18. or 20 years following been very much out of the county & out of the State & some years in Europe: that during his absence the family grew up and removed so that he had no opportunity of knowing them; that he has since been acquainted with one of them, Joshua, now, as he supposes living in Kentucky, but whether he was the only son, or the eldest son, he knows not. that he remembers to have heard of the right of the family or some of them to lands in the Western country, but how much, where or to whom it passed he does not know, but understood it to be founded on the right of their ancestor Colo Joshua Fry aforesaid and the military command in which he died. and further this deponent saith not,Th: JeffersonVirginia, Albemarle county to wit.We the subscribers two of the justices of the peace for the said county hereby certify that the foregoing deposition of Thomas Jefferson was, in obedience to a Dedimus to  us directed, which we herewith inclose, duly taken, subscribed and sworn to before us, at his own house at Monticello in the county aforesaid on the 9th day of March 1821.Given under our hands & seals This 9th day of March 1821.John Watson {seal}Ths J. Randolph {seal}